                                                                                           11/27/2019
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

  ELIZABETH SINES, et al.,                     )
            Plaintiffs,                        )       Civil Action No. 3:17cv00072
                                               )
  v.                                           )       ORDER
                                               )
  JASON KESSLER, et al.,                       )       By:     Joel C. Hoppe
            Defendants.                        )               United States Magistrate Judge

         This matter is before the Court on the parties’ Joint Proposed Discovery Schedule. ECF

  No. 589. Having reviewed the parties’ filing and considered all relevant interests, the Court

  ADOPTS IN PART the deadlines proposed therein and hereby FURTHER AMENDS the

  Pretrial Order, ECF No. 101; see ECF Nos. 329, 461, as follows:

             x   The third-party discovery vendor (“Vendor”) shall provide each Defendant with a
                 complete copy of that Defendant’s Electronically Stored Information (“ESI”) by
                 January 15, 2020. The Court expects this production will begin immediately and
                 will continue on a rolling basis, as the Defendant’s ESI is collected and organized,
                 until such production is complete on or before January 15, 2020.

             x   Each Defendant shall produce any nonprivileged responsive ESI, along with a
                 privilege log fully explaining why any responsive ESI was withheld, to Plaintiffs’
                 counsel within twenty-one (21) days after the Vendor produces such ESI to that
                 Defendant. The Court expects this process will begin immediately and will
                 continue on a rolling basis as each Defendant receives its ESI from the Vendor.
                 Defendants must produce all such ESI to Plaintiffs’ counsel by 5:00 p.m. EST on
                 February 5, 2020.

             x   Each party shall produce all discoverable material to opposing counsel or an
                 unrepresented party by 5:00 p.m. EST on February 5, 2020.

             x   Opening expert reports shall be submitted on or before June 29, 2020.

             x   Rebuttal expert reports shall be submitted on or before July 13, 2020.

             x   Party/law-witness depositions shall be completed on or before July 17, 2020.

             x   Any additional interrogatories and/or requests for admission shall be served on or
                 before July 21, 2020.

             x   All third-party fact discovery shall be completed on or before July 24, 2020.

                                                   1

Case 3:17-cv-00072-NKM-JCH Document 597 Filed 11/27/19 Page 1 of 2 Pageid#: 7575
           x   Expert depositions shall be completed on or before July 24, 2020.

           x   Dispositive motions or motions to exclude proposed expert testimony shall be
               filed on or before August 7, 2020.

           x   Any responses in opposition to a dispositive motion or motion to exclude
               proposed expert testimony shall be filed on or before August 28, 2020.

           x   Any replies to dispositive motions or motions to exclude proposed expert
               testimony shall be filed on or before September 4, 2020.

           x   The deadline for hearing dispositive motions is September 11, 2020. Any hearing
               must be scheduled by the Clerk.

           x   Parties shall exchange witness lists on or before September 28, 2020.

           x   Motions in limine shall be filed on or before October 5, 2020.

           x   Deposition designations shall be filed on or before October 5, 2020.

           x   Counter-designations and objections to deposition designations shall be filed by
               October 13, 2020.

           x   Proposed jury instructions and special interrogatories shall be filed on or before
               October 13, 2020.

           x   Responses in opposition to motions in limine shall be filed on or before October
               13, 2020.

           x   Objections to counter-designations shall be filed by October 16, 2020.

           x   Jury trial to begin on October 26, 2020.


  It is so ORDERED.

                                                     ENTER: November 26, 2019



                                                     Joel C. Hoppe
                                                     United States Magistrate Judge




                                                 2

Case 3:17-cv-00072-NKM-JCH Document 597 Filed 11/27/19 Page 2 of 2 Pageid#: 7576
